           Case 1:19-cv-11488-GHW Document 44 Filed 10/12/20 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 10/12/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
RICARDO VELASQUEZ                                                 :
                                                                  :         1:19-cv-11488-GHW
                                                  Plaintiff,      :
                                                                  :              NOTICE
                              -v -                                :
                                                                  :
  TWO BIG BOYS, INC., et al.,                                     :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court will hold a teleconference regarding Paris Gyparakis’s October 10, 2020 Motion

for Leave to Withdraw as Counsel of Record to John Ioannou, Dkt No. 43, on October 19, 2020 at

2 p.m. Defendant John Ioannou is directed to appear personally for this conference. The parties

are directed to the Court’s Emergency Rules in Light of COVID-19, which are available on the

Court’s website, for the dial-in number and other relevant instructions. The parties are specifically

directed to comply with Rule 2(C) of the Court's Emergency Rules.

         Defendant’s counsel is directed to write the Court via ECF no later than October 15, 2020

to confirm that he has advised his client of this order, including the Court’s direction that his client

appear personally for this conference, and that he has provided his client with the dial-in number.



Dated: October 12, 2020
New York, New York                                                __________________________________
                                                                         GREGORY H. WOODS
                                                                         United States District Judge
